Title: To George Washington from Major General Steuben, 24 July 1778
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von
To: Washington, George


          
            Sir
            Camp Wrights Mills [N.Y.] July 24 1778.
          
          Your Excellency having been pleased to order me in the General Orders of 22d Instant to
            resume my Office of Inspector General & make my Arrangements accordingly, I beg
            leave to refer you to my letter of 17th June on the subject of the Inspection &
            to your kind Answer of 18th in which you granted me permission to go to York Town
            & desired me to lay before Congress such a Plan as would be most likely to
            obviate all the difficulties I was acquainted with & comprehend all the
            essential duties of my Office. The final determination of Congress which appeared to me
            at that time highly necessary seems at present indispensable before I can resume with
            satisfaction to myself & benefit to the Army the functions of my Office I
            foresee some difficulties in the way particularly with regard to the Inspector appointed
            by Congress to General Gates Army; that Gentleman declared to me long since, that he was
            by no means subject to my Orders or controul in the exercise of his Office; In short as I am willing to avoid every difficulty & to
            labour unmolested for the good of the Service; I beg your Excellency to postpone my
            entering into the Office of Inspector General untill Congress have after your Opinion
            & directions about the matter finally pronounced. In the mean time with your
            Excellen⟨cys⟩ permission I will take this Opportunity of making a tour to Philadelphia
            to see my Friends—I shall have the honour of waiting  on you tomorrow
            morning to receive your Commands & remain with the greatest respect Your
            Excellencys most Obedient humble servant
          
            Steuben
          
        